

116 HR 8638 IH: Status of Child Marriages in the United States Act of 2020
U.S. House of Representatives
2020-10-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8638IN THE HOUSE OF REPRESENTATIVESOctober 20, 2020Ms. Moore (for herself and Mr. Taylor) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Health and Human Services to conduct a study on the effect of State laws on child marriages and forced marriages, and for other purposes.1.Short titleThis Act may be cited as the Status of Child Marriages in the United States Act of 2020.2.Study and report on child and forced marriages(a)StudyThe Secretary of Health and Human Services (in this Act referred to as the Secretary) shall conduct a study on the effect of State laws on child marriages and forced marriages. Such study shall include an evaluation of the following:(1)State laws with respect to the minimum age required to receive a marriage license and exceptions to such minimum age requirement, including in the cases of parental consent, judicial approval, emancipation, and pregnancy.(2)The effect of legislative reforms on—(A)State laws described in paragraph (1); and(B)the number of child marriages in—(i)each State that has enacted exceptions to such minimum age requirement; and(ii)States that are adjacent to a State described in clause (i).(3)The difficulty of obtaining data from each State with respect to child marriages.(4)The extent to which exceptions to the minimum age requirement increase the number of child marriages that also qualify as a forced marriage.(5)The extent to which child marriage leads to—(A)domestic violence;(B)dating violence;(C)sexual assault; and(D)sex trafficking.(b)ReportNot later than 2 year after the date of enactment of this Act, the Secretary shall complete the study under subsection (a) and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report containing the findings of the study, including information that is disaggregated by age and gender.(c)DefinitionsIn this section: (1)StateThe term State means each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe. (2)Child marriageThe term child marriage means a marriage in which a party to the marriage has not attained the age of 18 at the time of the marriage.(3)Forced marriageThe term forced marriage means a marriage that takes place without the full and free consent of one or both parties and typically involves force, fraud, or coercion.